DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both the “object” and “field of view”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Duplicate Claims Warning
3.	Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The features of Claims 1 and 13 appear to fall within the invention category. It is not clear of a difference between the “optical system” of claim 1 and the “apparatus for an optical system” of claim 13.

Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.        Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “providing a visual overlay to be overlaid over an object” that is indefinite. The “visual overlay” can be broadly interpreted as a screen surface or, as defined in the original disclosure, as computer-generated elements. Given this definition, it is unclear as to how said “visual overlay” be overlaid over an object.
Moreover, it is not clear, in claim 1, what is meant with the feature of “adjust an illumination of one of more portions of the field of view”. Does this mean that the object is illuminated of that the “object as perceived by the user” are virtually illuminated? The “field of view” refers to user perception and therefore to both the real object and to the virtual object. As derivable from fig. 1b, it is assumed that the illumination source 130 illuminates the real object.
 Independent claims 13 and 14, although different in scope, each recite similar features as referenced above with respect to claim 1. Accordingly, claims 13 and 14 are indefinite for reasons similar to claim 1.
Claim 9 recites the limitation “the optical attenuation module provides an attenuation of light emanating from, or incident to, the one or more portions of the field of view being different from an attenuation of light emanating from, or incident to, adjacent portions of the field of view, thereby selectively adjusting the optical attenuation of the one or more portions of the field of view” that is indefinite, as it leaves the reader in doubt as to the meaning of the technical features to which they refer, thereby rendering the definition of the subject-matter of said claims unclear.
The claims not specifically rejected are rejected as being dependent upon their rejected base claims. 

Claim Rejections - 35 USC § 102
6.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 1-4, 7-8 and 13-15 are rejected under 35 U.S.C. 102(a)(a1) as being anticipated by Bao et al. (US 20180088323).
Considering claim 1, Bao discloses an optical system (see fig. 1 and par. 5) comprising: a display module (e.g., item 112 and/or 130, fig. 1B) for providing a visual overlay (e.g., display surface 114) to be overlaid over an object (116) in an augmented reality or mixed reality environment (see pars. 7-9); at least one sensor (804, fig. 8) for sensing at least one optical property of the object (e.g., sensing opacity of selected image region and/or focal depth or position of user’s eyes, see pars. 92-93); and a processing module (800, fig. 4) configured to: determine the at least one optical property of the object using the at least one sensor (see pars. 92-93, and claim 10), determine a visual contrast between the visual overlay to be overlaid over the object  and the object, as perceived within a field of view of the augmented reality or mixed reality environment, based on the at least one optical property of the object (see par. 124), and selectively adjust an illumination of one of more portions of the field of view, or an optical attenuation of the one of more portions of the field of view, based on the determined visual contrast between the visual overlay to be overlaid over the object and the object (see pars. 114 and 124).
As per claim 2, Bao discloses the sensor module (804) comprises a camera (see fig. 8), wherein the processing module is configured to obtain a camera image of the object using the camera, wherein the processing module is configured to determine a visual representation of the object, as perceived within the augmented reality or mixed reality environment, using the camera image (see pars. 49 and 122), and to determine the visual contrast based on the visual overlay and based on the camera image (see par. 124). See also claims 17-18 of Bao.
As per claim 3, Bao discloses the at least one optical property of the object comprises a brightness of the one or more portions of the field of view, wherein the processing module is configured to selectively adjust the brightness of the one or more portions of the field of view, as perceived within the augmented reality or mixed reality environment, by selectively adjusting the illumination or the optical attenuation of the one or more portions of the field of view. See pars. 87-88 and 107 and claims 2-3 of Bao.
As per claim 4, Bao discloses the at least one optical property of the object comprises a color composition of the object, wherein the processing module is configured to selectively adjust the illumination or the optical attenuation of the one or more portions of the field of view based on the color composition of the object. See pars. 114-115.
As per claims 7 and 8, Bao discloses an illumination source (e.g., the LED integrated in display presenter 412, fig. 4) for illuminating the field of view, wherein the processing module is configured to control the illumination source in order to selectively adjust the illumination of the one or more portions of the field of view and to provide an illumination of the one or more portions of the field of view that is different from an illumination of adjacent portions of the field of view (e.g., The opacity controller 202 may respond to the request 408 by adjusting the opacity 406 of the selected region(s) 404 to the requested opacity 410 (e.g., adjusting a polarity of a liquid crystal array between a substantially opaque state 204 and a substantially transparent state 208). The display 402 also comprises a display presenter 412 that receives the visual output 106 of the device 104 (e.g., the video signal 414) and presents the visual output 106 with the opacity layer 220 (e.g., projecting the visual output 106 in conjunction with the opacity layer 220, and/or a light-emitting diode array positioned between the eyes of the user 102 and the opacity layer 220 that selectively emits light in one or more colors according to the video signal 414…… light from the local physical environment 110 may also be directed toward the eye 708 of the user 102. In this third example device 704, the side of the opacity layer 220 that faces the eye 708 of the user 102 is at least partially reflective, such that the visual content of the projector 712 is reflected toward the eye of the user 102. The opacity layer 220 is also selectably transmissive and/or preventive of transmission of light from the local physical environment 110 (e.g., the side of the opacity layer 220 facing the local physical environment 110 may absorb and/or reflect the light from the local physical environment 110). For example, the computing module 710 may an augmented reality presentation by adjusting the opacity layer 220 to permit the transmission of light from the local physical environment 110, where at least some light passes through the reflective surface 714 and reaches the eye 708 of the user 102 along with the visual output 106 of the computing module 710. Alternatively, the computing module 710 may a virtual reality presentation by adjusting the opacity layer 220 to permit the transmission of light from the local physical environment 110, where little to no light passes through the reflective surface 714, and where the user 102 only or predominantly sees the visual output 106 of the computing module 710. See pars 60-63 and 82-88).
Claim 13 contain features that correspond in scope with the limitations recited in claim 1. It is, therefore, subject to rejections under the same rationale. In addition, Bao discloses an interface (2102) for communicating with one or more components of the optical system. See fig. 21 and pars. 152-153.
The subject matters of claim 14 relate to a method for an optical system and are substantially the same as those of claim 1, except the invention category. Accordingly, the same reasoning as in claim 1 applies to claim 14.
Claim 15 recite features similar to, but not necessarily coextensive with, those of claim 14, and thus is rejected under the same rationale as claim 14.

Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Buckler et al. (US 20220012877).
Regarding claim 12, Bao fails to teach the visual overlay is configured to highlight one or more portions of the object or sample of organic tissue (tissue sample of a MR or CT imaging), which is disclosed by Buckler (see figs. 3-4 and par. 169 and claim 15).
Accordingly, it would have been obvious to one of artisan skilled in the art before the effective filing date of the invention to have modified the teaching of Bao to include a visual overlay configured to highlight one or more portions of the object or sample of organic tissue; in order to assist a physician in evaluating biological properties derived from radiological images.

Allowable Subject Matter
10.        Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because he prior art of record fail to teach The optical system according to claim 1, wherein the processing module is configured to selectively adjust the illumination of the one of more portions of the field of view, or the optical attenuation of the one of more portions of the field of view, in order to achieve at least a pre-defined contrast between the visual overlay and the object.

Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/10/2022